 

 

AO 106 Rev. 04/10) Application for a Search Warrant

~. b

eS UNITED STATES DISTRICT COURT
Eastern District of Wisconsin

In the Matter of the Search of:

901 N. 9™ St. Room 103, is in the Milwaukee County
Courthouse. Room 103 is on the first floor north end
of the courthouse. The number 103 is affixed to a sign
outside the entrance to the Register of Deeds Office as
well as a large hanging sign identifying the office.

Case No. 19 -~GOtTM (5)

 

New Nee Nee Nee Nee Nee eee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcément officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:
See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
X] evidence of a crime;
C1) contraband, fruits of crime, or other items illegally possessed;
CI property designed for use, intended for use, or used in committing a crime;
LJ a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 666 and 1343.

The application is based on these facts: See attached affidavit.

oO Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the atta

rats

Applicant’s signature

Investigator Robert G. Stelter

7 Printed Name an,
me and signed in my presence:
4 moN wi a

ignature

 

City and State: MilwaukegcWiscpysini.O0807-NJ Filed syounlonanesy php eS Mani ne h U.S. Magistrate Judge

Printed Name and Title
Attachment A

Property to be Searched:

901 N. 9« St. Room 103, is in the Milwaukee County Courthouse. Room 103 is on the first
floor north end of the courthouse. The number 103 is affixed to a sign outside the entrance
to the Register of Deeds Office as well as a large hanging sign identifying the office.

 

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 2 of 40 Document 1
 

Attachment B

Objects of Search — Milwaukee County Register of Deeds Office room 103, Milwaukee,

Wisconsin
Items to be Seized:

All evidence, instrumentalities, information, records, and contraband relating to

violations of Title 18, United States Code, Sections 666 and 1343 for the period between January
1, 2009 and the present:

1.

Any and all documents in paper or electronic format of Contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants made between Fidlar Technologies and John La Fave and or the Milwaukee
County Register of Deeds Office between January 1, 2009 and the present.

Any and all documents in paper or electronic format of Contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants made between Superior Support Resources and John La Fave and or the
Milwaukee County Register of Deeds Office between January 1, 2010 and the present.
Any and all email communication in paper or electronic format between any current or
former employee of Fidlar Technologies including sent, received and deleted email
utilizing Fidlar Technologies email accounts, and John La Fave and any other members
of the Milwaukee County Register of Deeds Office staff between January 1, 2009 and
the present.

Any and all communication in paper or electronic format between.any current or former
employee of Fidlar Technologies and John La Fave and any other members of the
Milwaukee County Register of Deeds Office staff between January 1, 2009 and the
present. . |

Any and all email communication in paper or electronic format between any current or
former employee of Superior Support Resources including sent, received and deleted
email utilizing Superior Support Resources email accounts, and John La Fave and any
other members of the Milwaukee County Register of Deeds Office staff between January
1, 2010 and the present.

Any and all communication in paper or electronic format between any current or former
employee of Superior Support Resources and John La Fave and any other members of the
Milwaukee County Register of Deeds Office staff between January 1, 2010 and the
present. .

Any and all documents in paper or electronic format of emails between current and
former employees of Fidlar Technologies and third party vendors contracted by Fidlar
Technologies to complete contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants exclusively for the

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 3of40 Document 1
 

10.

11.

12.

13.

14.

Milwaukee County Register of Deeds Office and or John La Fave between January 1,
2009 and the present.

Any and all communications in paper or electronic format between current and former
employees of Fidlar Technologies and third party vendors contracted by Fidlar
Technologies to complete contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants exclusively for the
Milwaukee County Register of Deeds Office and or John La Fave between January 1,
2009 and the present.

Any and all documents in paper or electronic format of emails between current and
former employees of Superior Support Resources and third party vendors and or
independent contractors contracted by Superior Support Resources to complete contracts,
agreements, commitments, maintenance agreements, arrangements, settlements,

“understandings and or covenants exclusively for the Milwaukee County Register of

Deeds Office and or John La Fave between January 1, 2010 and the present.

Any and all communications in paper or electronic format between current and former
employees of Superior Support Resources and third party vendors and or independent
contractors contracted by Superior Support Resources to complete contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants exclusively for the Milwaukee County Register of Deeds Office and or J ohn
La Fave, between January 1, 2010 and the present.

Any and all documents in paper or electronic format of payments made via check, cash
or ACH transfers to Milwaukee County from Fidlar Technologies for payments owed by
Fidlar Technologies to Milwaukee County from the utilization of pay per use or
subscription service that generates revenue for Milwaukee County, between January 1,
2009 and the present.

Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County eee of Deeds Office, by Fidlar

Technologies from monies “held on account” or “as credit” by Fidlar Technologies for.

the Milwaukee County Register of Deeds Office, for services performed by third party ©
vendors between January 1, 2009 and the present.

Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, for expenses incurred
by John La Fave and any other staff and or family members of staff of the Milwaukee
County Register of Deeds Office for hotels, airfare, professional organization dues,
massages, meals and any other incidental expenses covered by Fidlar Technologies from
monies “held on account” or “as credit” by Fidlar Technologies for the Milwaukee
County Register of Deeds Office, between January 1, 2009 and the present.

Any and all documenits in paper or electronic format of invoices to the Milwaukee _
County Register of Deeds Office for “credits” and or “payments” for pay per use or

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 4 of 40 Document 1
 

15.

16.

17.

18.

subscription service that generates revenue for Milwaukee County between January 1,
2009 and the present.

Any and all documents in paper or electronic format of spread sheets created by any
employee or subcontractor of Fidlar Technologies to track the “credits” held by Fidlar
Technologies and the expenses paid from said “credits” for the Milwaukee County
Register of Deeds Office and or John La Fave between January 1, 2009 and the present.
Any and all documents in paper or electronic format of spread sheets created by any
employee or subcontractor of Superior Support Resources to track the “credits” held by
Superior Support Resources and the expenses paid from said “credits” for the Milwaukee
County Register of Deeds Office and or John La Fave between January 1, 2010 and the
present. .

Any and all documents in paper or electronic format of spread sheets created by any
employee of the Milwaukee County Register of Deeds Office including John La Fave to
track the “credits” held by Fidlar Technologies and the expenses paid from said “credits”
for the Milwaukee County Register of Deeds Office and or John La Fave and other staff
between January 1, 2009 and the present.

Any and all documents in paper or electronic format of payments made to John La Fave
via check, ACH transfer and or cash for reimbursement of expenses submitted by John

- La Fave to Fidlar Technologies and paid utilizing the “credits” from pay per use

19.

20.

21.

subscription services or Milwaukee County between January 1, 2009 and the present.

Any and all email communication in paper or electronic format between any current or
former employee of Superior Support Resources including sent, received and deleted
email utilizing Superior Support Resources email accounts, and all third party vendors or
independent contractors referencing contracts, agreements, commitments, maintenance
agreements, arrangements, settlements, understandings and or covenants, invoices,
payments to and or payments from said vendors and or independent contractors and or
work done for the benefit of or at the direction of John La Fave and any other members of
the Milwaukee County Register of Deeds Office staff between January 1, 2010 and the
present.

Any and all communications in paper or electronic format between a any current or former
employee of Superior Support Resources and all third party vendors or independent
contractors referencing contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants, invoices, payments to and or
payments from said vendors and or independent contractors and or work done for the
benefit of or at the direction on John La Fave and any other members of the Milwaukee
County Register of Deeds Office staff between January 1, 2010 and to the present.

Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, by Superior Support
Resources from monies “held on account” or “as credit” by Superior Support Resources

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 5of40 Document 1
 

for the Milwaukee County Register of Deeds Office, for services performed by third
party vendors between January 1, 2010 and the present. .

22. Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, for expenses incurred
by John La Fave and any other staff and-or family members of staff of the Milwaukee
County Register of Deeds Office for hotels, airfare, professional organization dues,
massages, meals and any other incidental expenses covered by Superior Support
Resources from monies “held on account” or “as credit” by Superior Support Resources
for the Milwaukee County Register of Deeds Office, between January 1, 2010 and to the
present.

23. Any and all invoices generated by Superior Support. Resources at the request of John La
Fave and sent to John La Fave and submitted for payment to Milwaukee County between
January 1, 2010 and the present. _

24. Any and all invoices received by Superior Support Resources from third party vendors or |

- independent contractors for work performed for the Milwaukee County Register of Deeds
Office or at the request of John La Fave between January 1, 2010 and the present.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data). .

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 6 of 40 Document 1
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR MULTIPLE SEARCH WARRANTS

I, Investigator Robert G. Stelter, being first duly sworn, hereby depose and state as

follows:

 

1, I make this affidavit in support of an application for search warrants for the
following locations, which are more specifically described in Attachment A:

Register of Deeds Office

Milwaukee County Courthouse, 901 N. gth St.
Room 103
Milwaukee, WI 53233

- Superior Support Resources Inc.
405 N. Calhoun Rd.
Suite 200
Brookfield, WI 53005

2. I am an Investigator with the Milwaukee County District Attorney’s Office, and

have been employed as a law enforcement officer for over 33 years. I have held the rank of
Detective and Lieutenant of Detectives within the City of Milwaukee Police Department. For

two years, I worked at the Milwaukee High Intensity Drug Trafficking Area Task Force,

(hereafter HIDTA), a state/federal task force with law enforcement officers from the City of .

Milwaukee Police Department, Federal Bureau of Investigation, Drug Enforcement
Administration, West Allis Police Department, Wisconsin Department of Justice, Wisconsin
State Patrol, and other jurisdictions. That experience included the investigation and supervision
of complex and large scale organized crime in the Metropolitan Milwaukee, Wisconsin area.

Over these last 10 years, I have overseen multiple investigations into drug trafficking, burglary,

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 7 of 40 Document 1
 

armed robbery, bank fraud, misconduct in public office, organized retail theft rings and other
crimes. As part of those investigations I have utilized federal court authorized wiretaps of wire
and electronic communications as defined in the Federal Code. I have been involved in the
preparation and execution of in excess of 1,500 search warrants pertaining to private residences,
businesses, electronic devices such as cell phones, laptops and desktop computers, the content
of email accounts retained by Internet service providers, cellular phone records including call
detail, text detail and tower location information as well as various social media platforms, such
as Twitter, Instagram and Facebook. I currently deputized by the United States Marshal’s
Service.

3. I base this affidavit on my training and experience, on information conveyed to
me by Milwaukee County Audit Forensic Manager (AFM) Matthew Hart, interviews of
witnesses, and my review of records, emails and other documents kept in the normal course of
business within the Office of the Register of Deeds and other Milwaukee County offices.

4. I have prepared this affidavit for the purpose of demonstrating probable cause
for the warrants that are being sought. This affidavit does not set forth all of my knowledge
about this matter.

5. At all times relevant to this affidavit, John La F; ave has been an agent of
Milwaukee County government. More specifically, he has been the Milwaukee County
Register of Deeds, the elected constitutional officer responsible for, among other things,
maintaining records, providing certified copies of birth, death, marriage, and military

discharge records, and collecting real estate transfer taxes. La Fave remains in that position.

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 8 of 40 Document 1
 

6. At all times relevant to this affidavit, La Fave was assisted in the performance
of his duties by his office coordinator, Teresa Sarnowski. Sarnowski’s responsibilities
included submitting to accounts payable invoices that La Fave had approved for payment on
behalf of the ROD. Submitting the invoices caused the Milwaukee County Treasurer to send
a check to the entity that issued the invoice. |

7. At all times relevant to this affidavit, Superior Support Resources, Inc.
(“SSR”) was an internet technology service provider that contracted with Milwaukee County
to provide the county redacting and document indexing services.

8. | Atall times relevant to this affidavit Michael Sobie was the Director of
Finance at SSR. His responsibilities included issuing invoices for work that SSR had
performed.

9. In 2016, the Milwaukee County Department of Transportation, which is an
agency of Milwaukee County government, applied for and received Federal Transit
Administration grant funds. Milwaukee County recorded receiving $1.85 million from this
grant funding on December 1, 2016.

10. Beginning no later than April 2011, and continuing through at least December
2017, La Fave regularly directed Sobie to create fraudulent invoices that falsely made it
appear that SSR had done specified work for the office of the Milwaukee County Register of
Deeds when, as both La Fave and Sobie knew, SSR had not actually performed that work.

11. After Sobie created each fraudulent invoice, he would present it to La Fave,
who then would forward the invoice to Sarnowski, indicating that it could be paid.
Sarnowski would then submit the false invoices to the accounts payable department of

3

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 9of40 Document 1
 

Milwaukee County, who then would issue a check to SSR as payment for work that SSR had
not actually performed: In support of the overall scheme to defraud, La Fave and SSR
utilized employees of the ROD and others to perform work that SSR falsely represented had

| been performed by SSR — which had a sole source contract with Milwaukee County for work.
performed for the ROD.

12. The scheme outlined in the preceding two paragraphs is described in more
detail below. The facts set forth in this affidavit establish probable cause to believe (a) that
John La Fave has engaged in conduct that violates Title 18, United States Code, sections 666
and 1343; and (b) that evidence of those violations — particularly the items identified in

Attachment B — is located at the locations described in Paragraph 1 above and Attachment A.

 

13. The federal misapplication of funds statute provides, in part, as follows:

(a) Whoever, if the circumstances described in subsection (b) of this
section exists —

(1) being an agent of an organization, or of a State [or] local
... government, or any agency thereof —

(A)... intentionally misapplies [ ] property that —
(i) is valued at $5,000 or more, and

(ii) is owned by, or is under the care, custody, or
control of such organization, government, or
agency;

... Shall be fined under this title, imprisoned not more
than 10 years, or both.

(b) The circumstance referred to in subsection (a) of this section is
that the organization, government, or agency receives, in any
one year period, benefits in excess of $10,000 under a Federal
program involving a grant, contract, subsidy, loan, guarantee,

4

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 10 of 40 Document 1
insurance, or other form of Federal assistance.

See 18 U.S.C. § 666(a)(1)(A).
14. To establish a violation of 18 U.S.C. § 666(a)(1)(A), the government must establish

the following:
(1) That the defendant was an agent of Milwaukee County;

(2) That the defendant intentionally misapplied some money;

(3) That the money was owned by, or was under the care, custody,
or control of Milwaukee County;

(4) That the money had a value of $5,000 or more; and

(5) That Milwaukee County, in a one-year period, received benefits
of more than $10,000 under any Federal program involving a
grant, contract subsidy, loan, guarantee, insurance or other
assistance; the one-year period began no more than 12 months
before the defendant committed these acts and ended no more
than 12 months afterward.

15. The federal wire fraud statute provides, in part, as follows:

Whoever, having devised or intending to devise any scheme or artifice
to defraud, or for obtaining money or property by means of false or _
fraudulent pretenses, representations, or promises, transmits or causes to
be transmitted by means of wire, radio, or television communication in
interstate or foreign commerce, any writings, signs, signals, pictures, or
sounds for the purpose of executing such scheme or artifice, shall be
fined under this title or imprisoned not more than 20 years, or both.

See 18 U.S.C. § 1343.

16. To establish a violation of 18 U.S.C. § 1343, the government must prove the

following elements:

(1) That the defendant knowingly devised or participated in a
scheme to defraud;

(2) That the defendant did so with the intent to defraud;
5

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 11 of 40 Document 1

 
 

(3) That the scheme to defraud involved a materially false or
fraudulent pretense, representation, or promise; and

(4) That for the purpose of carrying out the scheme or attempting to

do so, the defendant caused interstate wire communications to
take place.

Background

17. | AFM Hart has been conducting an investigation into John La Fave — the elected
Register of Deeds in Milwaukee County ~ and payments that La Fave authorized to SSR over
the past several years and funds held by SSR and Fidlar technologies that belonged to

Milwaukee County. |

18. The internet technology service provider SSR has a “master price agreement”
with Milwaukee County. A master price agreement is a type of purchase contract used to make
regular, repeated purchases of specified items at fixed prices for a set period of time. During the
time frame specified in this affidavit, a master price agreement allowed SSR to charge
Milwaukee County $0.09 per page for document services such as social security number
redaction. That master price agreement also established a rate of $0.79 per page for document
indexing services.

19. Inhis investigation, AFM Hart uncovered extensive email communications
between La Fave and Sobie that showed that the two were involved in a scheme to get money to
SSR for work that the company had not performed. AFM Hart had lawful access to the emails

through his employment as an auditor for Milwaukee County. AFM Hart found that John La

6

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 12 of 40 Document 1
 

Fave would request that Sobie create false invoices for work not performed by SSR. Sobie
would in turn submit to La Fave, via email, false invoices that would match what La Fave had
requested. La Fave would forward the invoices to Sarnowski instructing her to pay the invoices.
Sarnowski would in turn submit these false invoices to accounts payable, and thereby cause a
check from the Milwaukee County Treasurer to be sent to SSR as payment for the false invoice
for work that SSR had not done.

20. | SSR would then take the monies from these false invoices and hold the money
“on account” for future use by La Fave in paying third-party vendors doing work that SSR had
represented as having been done by SSR. These third party-vendors would submit their bills to |
, SSR, who would then pay the vendors either from the monies on account from the false invoice
scheme, or by repackaging the third-party invoices onto an SSR invoice and submitting it to
Milwaukee County for payment. Some of these third-party vendors were not authorized to be
paid through the county accounts payable process because they did not have contracts or a
master price agreement with Milwaukee County. As noted above, the third-party vendors paid
under this scheme included employees of the ROD.

21. | When it was time to pay the third-party vendors, Sobie would normally forward
the original invoice from the third-party vendor to La Fave for “approval” and would ask
whether the invoice should be paid by “funds on account” (i.e., the money being held by SSR for
the false invoices) or whether the invoice should be sent directly to Milwaukee County Accounts
Payable for payment. After La Fave approved the payment method, Sobie would repackage the
~ third-party invoice onto an invoice from SSR. The invoice from SSR typically contained an add

on service fee from SSR referenced as project technician charge. The project technician line

7

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 13 of 40 Document 1
 

item ‘of $125 per hour was included in the SSR master price agreement. The amount charged by
Sobie for project technician work would equal approximately 5% of each third-party bill. Based
on my review of years of emails utilizing this scheme, the project technician charge appears to
be payment to SSR for submitting the false invoices to Milwaukee County and then holding the
money they received from Milwaukee County for future payments. Based on my review of
numerous emails and attachments, including invoices from SSR and third party vendors it was
apparent that La Fave was aware that Sobie was adding the project technician charge to the
repackaged invoices.

22. | When La Fave directed Sobie that an invoice was to be paid from “funds held on
account”, Sobie would subtract the invoiced amount from the pool of money SSR had previously
received from prior false invoices and would send La Fave a spreadsheet reflecting the monthly
. accounting of the funds utilized from the “funds held on account” and what invoices were paid
using those funds.

23. SSR had independent contractors conducting the redaction of the documents. The
price agreement for the redaction services was for $0.09 per page. Based on document examined
it appears that SSR was paying the independent contractors $0.04 per page and keeping the
remaining $0.05 per page as a fee for managing the services of third-party vendors — because
AFM Hart has been unable to find within the reviewed documents and emails that SSR paid the
$0.05 per page to another person or company, it appears that SSR was keeping the $0.05 per
page. Additionally, on each of those redaction invoices, SSR would again add a management fee

based upon the project technician fee of $125 per hour.

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 14 of 40 Document 1
 

24. Based on the mark-up for processing the false invoices and the mark-up for
redaction services, it appears that SSR received over $89,000 for their “technician fee” and
over $228,000 for the redaction program during the time period described in this affidavit.

SSR was not entitled to these funds under its contract with Milwaukee County and the
invoiced it submitted for these fees and charges were intended to deceive Milwaukee County
officials into payment of the fees and charges.

25. Based on emails and documents reviewed by AFM Hart, John La Fave repeatedly
represented to the procurement section of Milwaukee County that SSR is a sole source provider,
meaning no other company could provide the services that SSR was providing to Milwaukee
County. John La Fave knew other companies were doing the work as detailed in this affidavit,
but obscured those companies’ business activities from Milwaukee County Accounts Payable via
the SSR price agreement. SSR participated in this scheme by handling payments to those
companies via the money SSR held on account from the false invoices as well as repackaging the
companies’ third-party invoices onto SSR invoices and submitting the SSR invoices for payment
to Milwaukee County.

26. John La Fave, towards the end of years 2014, 2015 and 2016, would ask Sobie
for false invoices in an attempt to spend up all funds held “on account” for the Milwaukee
County Register of Deeds Office. This prevented budgeted funds from going back into the
general fund.

27. Inareview of County records, including emails and invoices, AFM Hart
determined that this false invoice scheme had begun in 2010 and continued through 2017 and the
payments to SSR for the false invoices was $2,333,069.81 for that time period. —

9

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 15 of 40 Document 1
 

28. AFM Hart noticed a pattern with the false invoices wherein the invoice number
would be a derivative of the date the invoice was issued. Thus an invoice issued on 4/9/2014
would have an invoice number of 040914. AFM Hart noticed few exceptions to the date issued
pattern for the false invoices. This also suggests that the invoices were not created for any
legitimate business purpose — if they had been, one would expect simple sequential numbering

on the invoices.

29. This section describes, in more detail and with supporting documentation, how
La Fave and Sobie used false invoices to fund an account held by SSR. In addition it describes
the repackaging of third-party vendor services, with a markup by SSR and then a submission of | :
an SSR invoice to Milwaukee County for payment.

30. The following emails were obtained from the work email account of John La Fave
kept in the normal course of business by Milwaukee County Information Management Services
Division (IMSD). It is not a complete compilation of all emails sent and received — in fact, it is
only a very small fraction of the emails that AFM Hart has reviewed. The emails presented here
are representative of the emails that have been reviewed, and are presented here to help
demonstrate probable cause to support the applications for the warrants being sought.

31. On April 3, 2014 at 10:18AM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was a
request for a false invoice for services to be billed to Milwaukee County by SSR. On April 9,
2014 at 1:24PM, Mike Sobie sent an email back to John La Fave and again carbon copied Teresa
Sarnowski. Attached to this email was an invoice in an amount that matched the request. This

request for an invoice from SSR, the invoice sent by Mike Sobie of SSR and the subsequent

10

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 16 of 40 Document 1
 

payment to SSR of $203,397.55 (which amount included the $135,661.60 payment on the false
invoice) is an example of John La Fave having SSR submit false invoices in order to build up his

money on account. See Figure 1 below.

Figure 1

From: LaFave, John

Sent: Thursday, April 03, 2014 10:18 AM
To: Mike Sobie

Ce: Sarnowski, Teresa

Mike,

At your convenience, please send an invoice using the detail below.

Qty. Description . Ea. Price Total
498,802 SSN Redaction - Removal of SS numbers from old documents 0.09 = $44,892.18
114,898 Real Estate Documents indexed 0.79 = $90,769.42

Grand Total = $135,661.60

John La Fave
Register of Deeds
Milwaukee County

11

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 17 of 40 Document 1
 

 

From: Mike Sobie <msobie@ssr-online.com>

Sent: Wednesday, April 09, 2014 1:24 PM
To; LaFave, John

co: Sarnowski, Teresa

Subject: SSR Invoice

Attachments: Est_040914, from_Superior_Su.pdf

Please forward a PO when you have it.

Thanks

Mike Sobie

Director of Finance

Superior Support Resources, Inc.
262-784-9772

12

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 18 of 40 Document 1
 

Invoice

 

 

 

SUPERIOR | SUPPORT RESOURCES, tae.

Where Technology Questions Get Business Annwers Number: 046914

405.N Cathoun Road Su te 200, Brockiield, Wisconsin 53005 Date: 4/9/2014

Bi To Ship To

Milwaukee County Milwaukee County - Reg of Deeds

Dept of Administrative Services Teresu Sarnowski

Fiscal Affairs Miitwoukee Co Courthouse, Room 103

Milwaukee Co Courthouse, Room 307 901 N. Mh Street

Mitwaukee, WI 63233 Mitwoukee, WI 53223

Customer PO Reference Sales Rep Teang Federal Tax iD
HMC Net 30 XX-XXXXXXX

498,802 SSN Redaction - Removal of SS numbers from old documents - 0.00 44,892.18
114,898 Real Estate Documents indexed 0.78 90,769.42

item Total $195,661.60
Sales Tax (5.6%) $0.00
Total Amount Due $135,661.60

13

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 19 of 40 Document 1
 

 

      

 

I i ut aa t a vias (ASR A Ney al tts it STE A eT NeT Gare) Mom eat
Ly COUNTY OF MILWAUKE 7a-s100r088
. ACCOUNT NO. 38
BOA Oretonsin” , Mibwaukes, Wisconela 53233 CHEEK NO. 831251 }
00036831251
EXACTLY $203,397 DOLLARS AND 55 CENTS 8
SUPERIOR SUPPORT RESOURCES pate avout ff
eav To me INC 05-05-14 $203,397.55
ome 405 N CALHOUN RD STE 200 H
BROOKFIELD WI 53005 i
Lo Z.
NOT VALID AFTER 60 DAYS A
A$1S DOLLAR REPLACEMENT FEE WILL APPLY
WHIR2SbY NOTSALAGOSIS 1823980 486 300"

 

32. On June 26, 2014 at 3:41PM, John La Fave, via his Milwaukee County email
account, sent an email to Sobie and carbon copied Teresa Sarnowski. The email was a request for
a false invoice for services to be billed to Milwaukee County by SSR. On June 26, 2014 at
3:50PM, Mike Sobie sent an email back to John La Fave and Teresa Sarnowski. Attached to this
email was an invoice in an amount that matched the request. The check was for $90,690.50,

which included payment for the $66,828.15. See Figure 2 below.

14

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 20 of 40 Document 1
 

 

Figure 2
From: LaFave, John
Sent Thursday, June 26, 2014 3:41 PM
To: Mike Sobie
Ca -Sarnowski, Teresa
Subject: Create an invoice
Mike,

At your convenience, please send an invoice using the detail below.

Qty. Description Ea. Price Total
248,350 SSN Redaction - Removal of SS numbers from old documents 0.09 = $22,351 AS
56,300 Real Estate Documents indexed 0.79 = $44,477.00

Grand Total = $66,828.15

 

John La Fave
Register of Deeds
Milwaukee County
se ae |
From: Mike Sobie <msobie@ssr-online.com>
Sent: Thursday, June 26, 2014 3:50 PM
To: LaFave, John;Sarnowski, Teresa
Subject: SSR Invoice
Attachments; Est_62614_from_Superior_Sup.pdf
Dear John :

Attached is your invoice. Let me know when you have a PO number.

We thank you for your business.

Mike Sobie

Director of Finance

Superior Support Resources, inc.
262-784-9772

15

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 21 of 40 Document 1
 

Invoice
Number: 62614

Date: 6/26/2014

SUPERIOR |supporr RESOURCES, Inc.
Where Technology Questions Get Business Answers

405 N. Calhoun Road. Suite 200, Brookfield, Wisconsin 53005

 

 

Bill To Ship To
Milwaukee County Milwaukee County - Reg of Deeds
Dept of Administrative Services Teresa Samowski
Fiscal Affairs Miilwaukee Co Courthouse, Room 103
Milwaukee Co Courthouse, Room 301 901 N. 9th Street
Milwaukee, Wi 53233 Milwaukee, WI 53223
Customer PO : Reference Sales Rep Terms F Tax JD

HMC Net 30 XX-XXXXXXX

   

wins

248,350 SSN Redaction - Removal of SS numbers from old documents 0.09 22,351.50
56,300 Real Estate Documents indexed 0.79 44,477.00

   

item Total $66,828.50
‘ Sales Tax (5.6%) $0.00
Total Amount Due $66,828.50

16

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 22 of 40 Document 1
 

 

   

COUNTY OF MILWAUKEE = rssesse
ACCOUNT oe

‘ GE RAN or anew Sdiimschee, Wieesealn 62223 ceen Ne. 837022 t
' " 00036837022
“ pxacter $90,690 OOLLARS AND 50 CENTS z
gree, SUPERIOR SUPPORT RESOURCES Gate AMOUNT j
‘av tone INC 07-23-14 $90,690.50
ong 405 N CALHOUN RD STR 200 voto eODAYS i
a BROOKFIELD WI 53005" . : . i
" : my ‘couwry cima 7 + a 3
WOT VALID AFTER 60 DAYS Bar Ei f k
AS1S DOLLAR REPLACEMENT FEE WILL APPLY cOney TReAvnee

"Hs 702 2" BOTSPFLAEOIS 182380 .86300"

33, On October 2, 2014 at 3:52PM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was a
request for a false invoice for services to be billed to Milwaukee County by SSR. On October 2,
2014 at 3:58PM, Mike Sobie responded to John La Fave with a question as to what was going to
be done with the $700,000 already being held. John La Fave responded to Mike Sobie on
October 2, 2014 at 4:25PM with an explanation of how he projected the money would be used.
Minutes later Mike Sobie responded; “I understand. Thanks,” On October 2, 2014 at 4:39PM,
Mike Sobie sent an email back to John La Fave and again carbon copied Teresa Sarnowski.
Attached to this email was an invoice in an amount that matched the request. See Figure 4

below.

17

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 23 of 40 Document 1
 

 

Figure 4

From: LaFave, John [mailto:Jonn.Lafave @milwaukeecountywi.gov]
Sent: Thursday, October 02, 2014 3:52 PM

To: Mike Sobie
Ce: Sarnowski, Teresa
Subject: Create an invoice to add to money on account

Mike,

At your convenience, please send an invoice using the detail below.

Qty. Description Ea.
Price Total

318,350 SSN Redaction - Removal of SS numbers from old

documents 0.09 = $28,651.50

136,300 Real Estate Documents indexed 0.79
= $107,677.00

Grand Total = $136,328.50

John La Fave
Register of Deeds
Milwaukee County

 

From: Mike Sobie <msobie@ssr-online.com>
Sent: Thursday, October 2, 2014 3:58 PM

 

To: LaFave, John
Subject: RE: Create an invoice to add to money on account

We already are holding about $700K. Without indexing anymore and redacting potentially coming to an end, how are

you planning on using the funds up?
No big deal, just asking.

Mike Sobie

Director of Business Operations

Superior Support Resources, Inc.
Where Technology Questions Get Business Answers

18

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 24 of 40 Document 1
 

From: LaFave, John

Sent: Thursday, October 02, 2014 4:25 PM

To: Mike Sobie

Subject: Re: Create an invoice to add to money on account
Mike,

It is an extremely important question that you ask. 1 indeed have given this some thought.
Redaction and indexing will continue back to documents recorded 8/1/62.

On July 3rd I calculated that to complete the indexing will require $400K more in spending ¢ at least 450,000
documents).

I also calculate that to complete the redacting will require $186K more in spending (maybe 2. 4 million more
images).

These amounts are best GUESS-timates.
Some of the amounts listed above have been spent down a bit since 7/3.

Without taxing my brain further, if the above amounts have been reduced to let's say, 375K and 160K for a
revised estimate of $535K in future project spending, taking that away from the current 715K held on account,
leaves a balance of only 180K.

Adding this 136K (which is the last and FINAL time we do this) gives a grand total of $316K held on account.

Tam also calculating that approx. 94K of redaction money will remain with the county, It will go on toa
balance sheet and assuming the administration continues to keep their hands off of it, it will be available to
ROD to spend as we please in future years.

As for the 300+K held by SSR, some of that might also get spent for the redaction/indexing Project if my
guesstimates fall short.

Otherwise we could use it for future projects that we come up with that could be billed via SSR. For example, I
have some future scanning of books that I plan to do through Fidlar.

If time goes on and the pot is still unspent and ROD and SSR feel we need to spend it up, it could easily be done
by paying for our some nnual invoices for Fidlar's iDoc program, etc. from the funds-on-account rather than
within our ROD county budget.

Our collection of redaction revenue ends 12/31/14. No more will be collected, The pot is then finite and will not
grow.

I think you understand why I will feel better having most of that pot in a secure location.

John La Fave

Register of Deeds
Milwaukee County

19

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 25 of 40 Document 1
 

Invoice
Number: 100214

Date: 10/2/2014

SUPERIOR [SUPPORT RESOURCES, Ine.
Where Technology Questions Get Business Answers

405 N. Calhoun Road, Suite 200, Brookfield, Wisconsin 93005

 

Bill Te Ship To

 

Milwaukee County Milwaukee County - Reg of Deeds
Dept of Administrative Services Teresa Sarnowski
Fiscal Affairs . Miilwaukee Co Courthouse, Room 103 -
Mitwaukee Co Courthouse, Room 301 901 N. 9th Street
Milwaukee, WI 53233 Milwaukee, WI 53223
ustomer PO Reference Sales Reo Jems Federal Tax 1D

HMC Net 30 XX-XXXXXXX

 
    

318,350 SSN Redaction - Removal of SS numbers from old documents 0.09 28,651.50
136,300 Real Estate Documents indexed 0.79 107,677.00

      

Item Total $136,328.50
Sales Tax (5.6%) $0.00
Total Amount Due $136,328.50

20

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 26 of 40 Document 1
 

 

From: Mike Sobie <msobie@ssr-online.com>
Sent: Thursday, October 02, 2014 4:39 PM
To: LaFave, John

Ce: Sarnowski, Teresa

Subject: SSR Invoice

Attachments: Est_100214_from_Superior_Su.pdf
Follow Up Flag: Flag for follow up

Flag Status: Flagged

Dear John:

Attached is your invoice. Please review and let me know when you have a PO

We thank you for your business.

Mike Sobie

Director of Business Operations
Superior Support Resources, Inc.
262-784-9772

34. On December 1, 2014 at 4:07PM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was to let
Mike Sobie know there would be a false invoice coming soon to “spend Up Funds”. On
December 2, 2014 at 2:11PM, John La Fave, via his Milwaukee County email] account, sent an
email to Mike Sobie, and carbon copied Teresa Sarnowski. The email was a request for a false
invoice for services to be billed to Milwaukee County by SSR. On December 2, 2014, at
2:27PM, Mike Sobie sent an email back to John La Fave and again carbon copied Teresa

Sarnowski. Attached to this email was an invoice in an amount that matched the request. See

Figure 5 below.

21

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 27 of 40 Document 1
 

Figure 5
From: . LaFave, John
Sent: Monday, December 01, 2014 4:07 PM
To: _ Mike Sobie
Cc Samowski, Teresa
Subject: FYI ~ I'm going to send you a request for one more ‘pre-pay’ invoice very soon
Mike,

I'm going to send you a request for one more ‘pre-pay’ invoice very soon. Then please invoice Milwaukee County right away.
This is to spend up fiunds we have remaining in a dozen accounts, Use it or lose it. Holding it with you all is a nice way to deal with i.

John La Fave

Register of Deeds

Milwaukee County

From: LaFave, John

Sent: Tuesday, December 02, 2014 2:11 PM

To: Mike Sobie

Ce: Sarnowski, Teresa

Subject: Create an invoice to add money to "funds held on account”
Mike,

ASAP, please send an invoice using the detail below.

Qty. Description Ea. Price Total
194,193 SSN Redaction - Removal of SS numbers from old documents 0.09 = $17,477.37
83,143 Real Estate Documents indexed 0.79 = $65,682.97

Grand Total = $83,160.34

John La Fave
Register of Deeds
Milwaukee County

22

Case 2:19-mj-00807-NJ_ Filed 02/21/19 Page 28 of 40 Document 1
 

From: Mike Sobie <msobie@ssr-online.com>
Sent Tuesday, December O02, 2014 2:27 PM
To: LaFave, John;Sarnowski, Teresa
Subject: SSR Invoice

Attachments: Est_12022014_from_Superior_.pdf

Dear John :

Attached is your invoice. Please review and let me know if you have any questions.

Wre thank you for your business.

Mike Sobie

Director of Business Operations
Superior Support Resources, Inc.
262-784-9772

23

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 29 of 40 Document 1
 

Invoice
Number: 12022014

Date: 12/2/2014

SUPERIOR | SUPPORT RESOURCES, ine.
Where Technology Questions Get Business Answers

405 N. Calhoun Road, Suite 200, Brockfeld, Wisconsin 53605

 

Bill To Ship To
Milwaukee County Milwaukee County - Reg of Deeds
Dept of Administrative Services Teresa Samowski
Fiecal Affairs Miilwaukee Co Courthouse, Room [03

901 N. 9th Street

Milwaukee Co Courthouse, Room 301
Milwaukee, W1 53223

Milwaukee, WI 53233

 

Customer PO Reference Sales Rep Tems Eederal Tax ID
HMC Net 30 XX-XXXXXXX

 
 

Cty GO eater lettre eset tee

194,193 SSN Redaction - Removal of SS numbers from old documents 0.09 17,477.37
83,143 Real Estate Documents indexed 0.79 65,682.97

 

Item Total $83,160.34
Sales Tax (5.6%) $0.00
Total Amount Due $83,160.34

 

www.ssr-online.com P: (262) 784-9772 F: (262) 784-9789

24

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 30 of 40 Document 1
 

35. On January 2, 2015 at 10:37AM Mike Sobie sent an email to John La Fave with a

subject of “SSR Invoice #67817” and there was a PDF attached reflecting the redactions and

payments received as well as the balance being held by SSR (see figure 6 below) which reflects

SSR having a $851,988.21 balance for the ROD to utilize.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Figure 6
| | |

Payments Received Total Invoiced 2012; $334,364.36

Date Ck # Amount Total Invoiced 2013) $529,836.18

3/5/2012 769513 107,100.00 Total Invoiced 2014; $272,932.08

3/9/2012 769918 124,000.00 Payments Recelved| $1,989,120.83

5/29/2012 777046 118,775.89 Balance on Account; $851,988.21
7/31/2012 781875 157,761.70
11/26/2012 791059 234,364.18
11/27/2012 791217 218,047.40
4/4/2013 800867 138,453.56
7/9/2013 808553 134,682.22
10/4/2013 815297 271,825.55
1/2/2014 821847 62,131.39
5/6/2014 831251 135,661.60
7/25/2014 837022 66,828.50
10/22/2014 843519 136,328.50
12/17/2014 847160 83,160.34
Total payments received | $ 1,989,120.83

36. The use of the “monies on account” as reflected in figure 6 above continued into

2015 as reflected by an email on January 28, 2015 at 10:56AM from Mike Sobie to John La Fave

on his Milwaukee County email account asking about using money on account or actually billing

Milwaukee County and with John La Fave’s response to said email at 7:00PM, see figure 7

below;

25

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 31 of 40 Document 1

 
 

Figure 7

 

From: Mike Sobie <msobie@ssr-online.com>
Sent: Wednesday, January 28, 2015 10:56 AM

To: LaFave, John
Subject: FW: Invoice 2015-110 from Progrio LLC

John, please review and approve. Also let me know how you want this paid (send bill or money on account}

Mike Sobie

Director of Business Operations

Superior Support Resources, Inc.

Where Technology Questions Get Business Answers

405 N. Calhoun Road, Suite 200, Brookfield, WI 53005
P: 262-784-9772 ext. 115 | D: 262-901-1881

email: msobie@ssr-online.com

SSR-online.com

From: LaFave, John [mailto:-John.Lafave@milwaukeecountywi.gov]
Sent: Wednesday, January 28, 2015 7:00 PM

To: Mike Sobie

Subject: Re: Invoice 2015-110 from Progrio LLC

APPROVED. :

Until I say otherwise, PROGRIO invoices will be paid for from money on account with SSR.

You're welcome to stick a post it note somewhere as a reminder. Or if you forget and want to ask I'll answer.
Maybe after Labor Day, if I think we have some surplus money in our budget I might decide to switch to paying
some from that, but for now it's all from that big pot you're holding.

John La Fave

Register of Deeds

Milwaukee County

37. On December 8, 2015 at 4:09PM, John La Fave, via his Milwaukee County email
account, sent an email to Mike Sobie, and carbon copied Teresa Sarnowski, the email was a
request for a false invoice for services to be billed to Milwaukee County by SSR. It also
included a line stating that “We need it by tomorrow to pay for it from 2015 budget”. Mike
Sobie quickly responded with an invoice that matched the request and a check was subsequently

sent from Milwaukee County to SSR in the amount of the false invoice, see figure 12 below.

26

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 32 of 40 Document 1
 

Figure 12
From: LaFave, John oO
Sent: Tuesday, December 08, 2015 4:09 PM
To: msobie@ssr-online.com
Ce: Sarnowski, Teresa
Subject: RE: Request for invoice
Importance: High
Miike,

Please send an invoice for:

11,400 Real Estate docs indexed @0.79 each= $9006.00
We need it by tomorrow to pay for it from 2015 budget.
Thank you.

John

27

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 33 of 40 Document 1
 

 

From: Mike Sobie <msobie@ssr-online.com>
Sent: Tuesday, December 08, 2015 4:12 PM
To: - LaFave, John;Sarnowski, Teresa
Subject: SSR Invoice

Attachments: Est_120815_from_Superior_Su.pdf
Dear John:

Attached is your invoice. Please review and let me know if you have any questions.

We thank you for your business.

Mike Sobie

Director of Business Operations
Superior Support Resources, Inc.
262-784-9772

28

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 34 of 40 Document 1
SUPERIUR |suprorr RESOURCES, fac,

Where Technology Questions Get Business Answers 9 ga“

ALN Calhaan Read Ste oe bernahed s Wr rast SLES

 

Invoice
Number: 120815

Date: 12/8/2015

 

Bill To Ship To

Milwaukee County Milwaukee County - Reg of Deeds
Dept of Administrative Services Teresa Sarnowski
Fiscal Affairs Mlitwaukee Co Courthouse, Room 103
Milwaukee Co Courthouse, Room 301 901 N. 9th Street
Milwaukee, WI 53233 Milwaukee, W1 53223

Customer PO Reference Sales Rep Terms Federal I

HMC Net 30 XX-XXXXXXX

 

 

aa

A AOL

 

11,400 Real Estate Documents indexed

Case 2:19-mj-00807-NJ

0.79 9,006.00
item Total $9,006.00
Sales Tax (5.6%) $0.00
Total Amount Due = $9,006.00

28

Filed 02/21/19 Page 35 of 40 Document 1
 

Related Scheme: Fidlar Technologies and La Fave

38.  Atall times relevant to this affidavit, including up to the present, Milwaukee
County has contracted with Fidlar Technologies for a variety of products and services, such as
Laredo, Tapestry, Monarch, AVID and CrowdForce. Laredo and Tapestry are internet-based
programs that allow the public to search and view records filed with the Register of Deeds
Office via the internet. Laredo is a monthly subscription service; Tapestry is marketed to
infrequent users who are charged a per-search fee. Monarch is a data distribution software
which sends licensed office records directly to a customer’s system via the internet. Common
County Monarch users are title companies. AVID is the Register of Deeds Office’s main land
records management software which allows the Register of Deeds Office to directly input new
land records and other public records into the system. CrowdForce is software program that the
Register of Deeds Office had used to redact personal information, such as social security
numbers, from publicly searchable records. All of these programs are from Fidlar
Technologies.

39. Depending upon the contract between John La Fave and Fidlar, Milwaukee
County pays Fidlar either monthly, quarterly or annually for using Fidlar’s products. The
records access programs-Tapestry, Laredo and Monarch-are revenue generating. The County
gets a portion of the fee charged to the user or subscriber and potentially for each search
performed. Either quarterly or monthly, Fidlar should send this revenue to the County to be
deposited into the general fund. The revenue generated by these programs is part of the

Register of Deeds Office annual budget and helps reduce the needed tax levy.
29

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 36 of 40 Document 1
 

40. In my review of numerous emails between employees of Fidlar, SSR, and the
Milwaukee County Register of Deeds office, between 2009 and the present, I observed that
John La Fave carried on a similar scheme with Fidlar as the one described above with SSR.
John La Fave would direct Fidlar to hold onto the revenue generated through the above
programs. These monies would be placed in a “credit balance” that Fidlar would track and then
John La Fave could utilize this “credit balance” to pay for other services from Fidlar outside of
the Milwaukee County procurement rules. When the “credit balance” was utilized Fidlar would
send invoices reflecting the monies being deducted from the credit balance. These invoices
would only be sent to John La Fave, not to accounts payable, as no one else at Milwaukee
County knew that La Fave was diverting revenue and allowing Fidlar to retain revenue that was
to go into the general fund.

41. John La Fave would sign contracts with Fidlar, but requested that they be called
“agreements” and that the word “contract” not be used, as that would involve a long process
including approval by the County Board, Corporation Counsel and other entities within
Milwaukee County. These “apreements” did not go through the normal channels within
Milwaukee County and only existed between the Register of Deed’s Office and Fidlar.

Interview of Ellen Arguellez

42. On September 26, 2018 I conducted an interview of Ellen J. Arguellez. Ms. -
Arguellez was a Partner Relationship Manager with Fidlar from about July of 2013 to April of |
2016.

43. Ms. Arguellez stated that as part of her territory she had the State of Wisconsin

and specifically, the Milwaukee County Register of Deeds Office headed by John La Fave.
| 30

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 37 of 40 Document 1
 

When she was being trained by the previous Partner Relationship Manager, she was told of the
scheme by which Fidlar would hold onto revenues from the various software services for which
Fidlar contracted with Milwaukee County. This scheme predated her employment and was well
entrenched when she took over in 2013. The scheme of withholding payments to Milwaukee
County and putting the monies into a “credit” account for John La Fave to utilize as he pleased
continued throughout her employment with Fidlar. Milwaukee County was one of the largest
contracts that Fidlar had and she had been told in no uncertain terms that what John La Fave
wanted, John La Fave got.

44. Ms. Arguellez stated that John La Fave would instruct Fidlar on how much
revenue to hold back for his use as a credit. When John La Fave would utilize the accumulated -
credits, Fidlar would generate an invoice. That invoice was only to go to La Fave. Ms.
Arguellez stated that she would oftentimes hand deliver those invoices directly to La Fave. On
occasion the invoices had been accidently forwarded to Milwaukee County Accounts
Receivable and La Fave would be very upset.

45. Ms. Arguellez stated that John La Fave was very open about what he was doing
in terms of holding back the monies from Milwaukee County and spending them on his own
projects. He also bragged about his relationship with SSR and that he had a similar arrangement
with SSR. In that arrangement, SSR would actually generate fake invoices and bill Milwaukee
County utilizing the fake invoices. Ms. Arguellez stated at one point John La Fave stated he
had over $900,000 on credit with SSR. This would have been monies generated with the fake

invoices. When asked what the largest amount of “credit” John La Fave had with Fidlar, she

stated at least $500,000.
31

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 38 of 40 Document 1
 

46. | Ms. Arguellez stated that Mark Schwarting Territory Manager and Scott Moore
Vice President of Sales, were fully aware what Fidlar was doing in terms of holding back the
funds from Milwaukee County and keeping them in an account for La Fave to utilize in any
fashion he wanted to. She further stated that in Wisconsin, of the many counties she dealt with,
only one other had a similar understanding with Fidlar in terms of holding on credit the
revenues from Tapestry, Laredo and Monarch. She stated the Register of Deeds from this
county was at least smart enough to only do their communications through non-county email to
avoid open records requests that could expose the arrangement.

47. Based on the investigation described above, as well as my training and
experience and information provided directly to me by federal and state investigators more
experienced in white collar fraud investigations — including information from experienced FBI
agents who are working directly with me on this investigation, I believe that the items to be
seized described in Attachment B with respect to the separate search warrants for SSR and the
ROD offices, can now be found and accessed in the business offices of SSR and in the
government offices of the ROD as described in paragraph 1 and Attachment A. In drawing
this conclusion, I am relying upon my experience and the of other agents, including those of the
FBI white collar squad, in executing search warrants at business premises over the past several
years. Based on that experience, I know that businesses and government offices, and the
personnel who work in those enterprises, maintain within their office spaces documents as
records of their activities in both hard copy and electronic format accessible in offices spaces
and on computers, smart phones, computer networks, and electronic storage media. I believe

that, consistent with the fraudulent nature of the activity described above, the responsible actors

32

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 39 of 40 Document 1
 

at the ROD and SSR have maintained records of their fraudulent activities on spread sheets,

private emails, text messages, and other media and formats in locations within their offices that
the investigators have not had access to through a review of email traffic, invoices, and

payments maintained by Milwaukee County officials.

33

Case 2:19-mj-00807-NJ Filed 02/21/19 Page 40 of 40 Document 1
